                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

       Plaintiff,

v.                                                              CV No. 17-1267 WJ/CG

CORRECTION CORPORATION
OF AMERICA, et al.,

       Defendants.

                    ORDER GRANTING JOINT MOTION TO EXTEND
                      DEADLINE FOR FINAL PRETRIAL ORDER

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline for Final Pretrial Order, (Doc. 81), filed January 24, 2019. The parties ask the

Court to extend the deadline to file the Pretrial Order until after the Court rules on the

Motion to Dismiss Untimely Claims, (Doc. 60), and Motion for Summary Judgment,

(Doc. 63). The parties state the Court’s rulings on those motions could narrow the

claims and issues in the case. The Court, having considered the motion and noting it is

unopposed, finds that the motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Deadline

for Final Pretrial Order, (Doc. 81), is GRANTED. Counsel are directed to file a

consolidated final Pretrial Order as follows: Plaintiff to Defendants within 30 days after

rulings on the Motion to Dismiss Untimely Claims, (Doc. 60), and Motion for Summary

Judgment, (Doc. 63); Defendants to the Court within 14 days after receiving Plaintiff’s

portions of the Pretrial Order.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
